Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2020 has been entered.

Information Disclosure Statement
The de Jong reference, Comparison of three methods of measuring surface area of soils, was not included in an Information Disclosure Statement and the Wikipedia and Sigma-Aldrich websites referred to in Applicant’s remarks filed 05/04/2020 are not provided in an Information Disclosure Statement, nor is there a copy provided on record.
A copy of the de Jong reference, Comparison of three methods of measuring surface area of soils, is considered by the Examiner and provided on the PTO-892 Notice of References herein to make it officially of record.
A copy of the Wikipedia entry for “specific surface area” as of 06/22/2021 is provided herein and placed on the PTO-892 Notice of References
The information disclosure statement filed 05/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which 
Specifically, it is unclear what non-patent literature publication Applicant is referring to on the Sigma-Aldrich website and no copy has been provided herein thus it is not officially of record and has not been considered in its entirety.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US

Herein as of 02/03/2020 as alternatively evidenced by Flynn and Applicant’s admitted prior art.
Regarding claims 16-17, 22-24, and 26-28, Cain discloses a method and apparatus for the production of synthetic silica, or quartz glass (Col 1; lines 15-31), comprising the following process steps:
evaporating a production material containing at least one polymerizable polyalkylsiloxane compound, such as OMCTS, while forming a production material vapor (Col 2; lines 55-65);
passing the production material vapor through at least one cleaning device comprising a
packed bed column and a separator/filter, such as glass wool to purify the production material
vapor (Col 5; lines 51-Col 6; line 4, or Col 7; lines 10-28);
Cain discloses supplying the vapor/gas mixture is deposited to form a preform (at least Claim 1),
for use with MCVD, VAD, and OVD methods (Col 1; lines 15-31) which the vaporized raw
material is reacted with oxygen to form silica (Col 1; lines 15-31).
Thus although Cain does not specifically recite the steps of supplying the purified production material vapor to a reaction zone in which the purified production material vapor is converted to SiO2 particles through oxidation and/or through hydrolysis, one skilled in the art would expect this to chemically occur in any of the deposition methods suggested by Cain.
Cain suggests the packed column bed of beads, fibers saddles or the like which may be
glass (Col 5; lines 4-6). Cain does not teach the claimed dimensions for the silica in the packed
bed.
Signma-aldrich provides at least 4 silica particulates specifically for use with
chromatography or filtering, can be prepacked in flash columns. As shown on the product
comparison sheet there are at least two silica particulates with a surface area 250-350 m2/g
and particle size of 40-75 microns or 75-200 microns. Sigma further discloses the silica is high
purity grade silica gel offers the lowest moisture content, tightest particle size distribution, minimal

process. It is useful for all types of low pressure, medium pressure, and flash column chromatography.
They can be applied to the clean-up and purification of a wide range of synthetic and natural compounds. A spherical particle shape results in more homogenous packing characteristics, providing
sharper peak adsorption and elution curve.
Measuring the surface area using a BET measurement is admitted by the applicant in the Specification filed 06/15/2017 page 10; paragraph 3.  “The method of determining this surface is known to the person skilled in the art.”  And further goes on the reference the determination.  This does not make a contribution to the patentability of the present claims and is admitted by the applicant as a known measurement technique to one skilled in the art.
It would be obvious to one of ordinary skill in the art to modify the method of Cain using
silica particles taught by Sigma-Aldrich because Sigma-Aldrich teaches silica particles which are high purity silica useful for purifying synthetic and natural compounds, at all pressures, with more homogenous packing suitable for use in a flash column (Additionally, Flynn is further evidence that silica is usable for purifying feedstock for silica preforms as suggested by (Col 5; lines 4-6) and explicitly stated by Sigma-Aldrich above as is inherent for removing moisture and polymers to one skilled in the art).
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	The apparatus of Cain is considered capable of holding any particulate and the structure of Cain comprises all of the structure of present claim 26 and is capable of containing any size silica particulate 
Further regarding claims 16-17, one of ordinary skill in the art would expect less than 20% by weight to fall less than 50 microns, which includes 0%, for at least the second silica taught on the comparison sheet.
Regarding claim 21, Cain suggests a preferred height of the bulk of the porous silica particles is 75 cm and a diameter of 25 cm but suggest any other dimensions may be desired (Col 5; lines 1-3). It would be obvious to one skilled in the art to try other dimensions as Cain has specifically suggested.
Regarding claim 19-20 and 25, Cain states the flow rates of the vapor/gas mixture determine the pressure in the packed column and setting to a maximum pressure. Cain discloses the pressure drop across the column to be 10 psig which overlaps with the claimed range of claim 25. 
MPEP 2144 states:
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

It would be obvious to one of ordinary skill in the art to optimize the flow rate of the mixture and density/dimensions of the column to achieve said pressure difference as desired by Cain to optimize the rate of purification with efficiency of purification, thus efficiency of production rate of optical quality quartz.


Response to Arguments
Applicant's arguments filed 05/04/2020 have been fully considered but they are not persuasive.
2/g measured according to BET and Flynn and Sigma-Aldrich do not cure the deficiencies of Cain (page 5 last paragraph-page 6; line 1 of Applicant’s remarks filed 05/04/2020).
Regarding Flynn, Applicant argues that Example 6 of Flynn does not mention any surface area nor disclose or suggest a bulk porous silica particles with a proportion of grain sizes less than 50 microns of at most 20% (page 6; lines 2-9 of the remarks filed 05/04/2020).
In response to this argument, Flynn is only relied on as further scientific evidence that this is a clear usage of silica to one of ordinary skill in the art as stated in the rejection above; Flynn is further evidence that silica is usable for purifying feedstock for silica preforms as suggested by (Col 5; lines 4-6) thus these arguments are not applicable to the grounds of rejection of the Final Rejection issued 02/03/2020 or the current rejections above.  
In regards to the obviousness rejection over Sigma-Aldrich, Applicant points out that four different Silica gel products are compared with a specific surface area, two of the products lie within the claimed range However the Sigma-Aldrich company distributes 43 different types of silica gel with differing properties and the vast majority have a surface area of 450m2/g mainly for chromatographic purposes so there is no motivation for one skilled in the art to have chosen the two silica products out of 43 with a surface area less than 450m2/g  and is contrary to the teachings of Flynn with a surface are of 250-550m2/g (page 6; paragraphs 3-4 of Applicant’s remarks filed 05/04/2020).
In response to this argument, primarily Applicant has provided no evidence to support these arguments.  There is no documentation in the file of the 43 silica gel products and no citation provided for said products to which Applicant refers in the above argument.  There is no documentation to support the argument that the silica is for chromatographic purposes or why this would differ from the 
Applicant explicitly admits that the surface area of the cited Sigma-Aldrich products in the rejection overlap the claimed range (page 6; paragraph 2 of the remarks filed 05/04/2020) and
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Applicant has provided no evidence that the specific combination of Silica surface are is critical either in the arguments or cited in the specification.  
MPEP 2144 Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." 


Applicant further argues the measurement method used to determine the surface area of the silica particles cited in Sigma-Aldrich.  And only product number 60744 mentions B.E.T.
In response to this argument, No documentation for product number 60744 is provided and thus Examiners only response would be to expect the same measurement for all surface areas of products. More applicable is Applicant’s admitted prior art that measuring the surface area using a BET measurement is admitted by the applicant in the Specification filed 06/15/2017 page 10; paragraph 3.  “The method of determining this surface is known to the person skilled in the art.”  Applicant has not explained in the remarks how this feature of measurement yields a significant difference in the particle size.  This does not make a contribution to the patentability of the present claims and is admitted by the applicant as a known measurement technique to one skilled in the art thus this measurement method is expected and Applicant has not provided why it would differ the particles of the claimed invention from the prior art this measurement is critical to the presently claimed invention.
Applicant provides a soil measurement article of why different measurement methods of surface area differ.  This is not analogous art nor has an explanation of the relevance been provided.  Again, Applicant has not discussed why the different measuring method is critical in the presently claimed invention and why the measurement method would change the claimed ranges and of the criticality of the differing claimed ranges, due to this measurement, as required in MPEP 2144.05 to overcome the optimization of the possible differing ranges due to the specific measurement.

In response to Applicant’s argument that none of the references disclose a proportion of grain sizes less than 50 microns of at most 20% by weight, this limitation includes 0% by weight of the of the bulk of porous silica has this grain size.
Furthermore, it should be noted that one skilled in the art would understand that the pore sizes within the cleaning device are determined by the size and surface area of the silica particles which would hydrolyze with the removal of moisture, which is well known to one skilled in the art from at least the drying process of sol gel particles with too low of surface area lead to long diffusion length to remove impurities while larger surfaces areas may result in smaller pores and result in slow gaseous diffusion.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

(US 4680048) hydroxide removed, no water to dry sol gel 1.0% surface area
(US 4317668) discusses surface area
 (US 4872895) control of surface area of the particles determines the size of pores within the particles and surface areas below 10 m2/g are undesirable because they lead to long diffusion lengths and those above 1000 m2/g are undesirable because of slow gaseous diffusion through pores (Col 8; line 60-Col 9; line 9).
(US 20130121283) soot of exhaust collected in filter body [0014], [0017]
(US 20090205370) [0023] removal content of impurities
(US 20160229959) pore size distribution
(US 20150258487) OVD/CVD gas purification
(US 6080281) Cleaning silica preform air
(US 2014 0178567) metal oxide distribution

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741